996 So. 2d 954 (2008)
Andre L. FOLSOM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4484.
District Court of Appeal of Florida, First District.
December 16, 2008.
Andre L. Folsom, pro se, Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Andre Lamar Folsom is hereby granted belated appeal from judgment and sentence in case number 07003919CFMA in the Circuit Court in and for Bay County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a *955 notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BROWNING, C.J., WOLF and BENTON, JJ., concur.